Citation Nr: 0843384	
Decision Date: 12/17/08    Archive Date: 12/23/08	

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic left ankle disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for rheumatoid arthritis.

5.  Entitlement to an increased initial disability rating in 
excess of 10 percent for residuals of a left knee sprain.





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1963 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in the 
Waco, Texas.

For reasons which will be set forth below, the issues of 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability and the veteran's 
entitlement to an increased disability rating in excess of 10 
percent for his left knee disability are being deferred 
pending a remand to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran as 
further action is required.  


FINDINGS OF FACT

1.  There is no current diagnosis of a right ankle disability 
that is related to service or to any service-connected 
disability.

2.  In a decision dated in November 1988, in pertinent part, 
service connection for a left ankle disability was denied by 
the Board.  The veteran was notified of the decision.

3.  Evidence obtained since the time of the Board's 1988 
decision is not new and material, and does not raise a 
reasonable possibility of substantiating the claim.  

4.  In an April 1988 rating decision, the RO denied 
entitlement to service connection for rheumatoid arthritis.  
The veteran was advised of his appellate rights, but did not 
appeal the decision.  

5.  Evidence received since the 1988 rating decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for rheumatoid 
arthritis.

6.  In a November 1988 decision, the Board denied entitlement 
to service connection for a low back disability.  The veteran 
was notified of the decision.

7.  Evidence received since the 1988 Board denial is not 
cumulative or redundant of the evidence previously of record, 
and raises a reasonable possibility of substantiating the 
claim with regard to the back.


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or 
aggravated by active service, may not be presumed to have 
occurred therein, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The November 1988 Board decision denying service 
connection for a left ankle disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

3.  The decision of the Board in November 1988 is final and 
the claim for entitlement to service connection for a left 
ankle disability is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 2002).

4.  The April 1988 rating decision denying service connection 
for rheumatoid arthritis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160, 20.1103 (2008).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

6.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
was to include an explanation of (1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of previous 
final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish an underlying claim 
that were found insufficient in the previous denial.  See Id.  

Any error by VA in providing the notice required by 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) is presumed 
prejudicial, and once an error is identified as to the 
elements set forth at 38 C.F.R. § 3.159 (b), the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.

In a letter dated in May 2002, the veteran was informed that 
his claims for service connection for a left ankle disability 
and for rheumatoid arthritis had previously been denied.  He 
was told that to reopen his claims, he had to furnish new and 
material evidence showing that the conditions existed within 
one year of the date of his discharge to the present time or 
that they were incurred during service and had existed from 
the date of discharge to the present time.  

Based on a longitudinal review of the evidence, the Board 
finds that the veteran has not been prejudiced by this letter 
and other communications to him.  The content of the notice 
provided to him fully complies with the requirements set 
forth at 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The Board finds the purpose behind 
the notice requirement has been essentially met because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
has had representation throughout his appeal by an accredited 
service organization.  Therefore, although he was not 
provided with information that would completely satisfy the 
requirements of Kent, the record reflects that the error did 
not affect the essential fairness of the adjudication now on 
appeal.  As the Federal Circuit Court has stated, it is not 
required "that the VCAA notification must always be contained 
in a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board notes with regard to the right ankle disability 
that the May 2002 communication informed the veteran what 
evidence was necessary to establish entitlement to the 
benefit the veteran sought and what information and evidence 
VA would get for him.  He was also told what information or 
evidence was needed from him and how he could help with his 
claim.  In July 2007, he was informed of the type of evidence 
necessary to establish an effective date for the award of 
service connection and for an evaluation of a disability.

With respect to VA's duty to assist, the Board notes that 
available treatment records have been obtained and associated 
with the record.  The veteran has not identified any 
additional evidence or information that could be obtained to 
substantiate the claim.  The Board is unaware of any 
outstanding evidence or information.  The Board notes that 
the veteran was accorded examinations with regard to his 
ankles by VA in 2005.  The Board notes that VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and have been associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and no 
further action is necessary to meet the requirements of the 
VCAA.  






Service Connection for a Right Ankle Disability

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease process 
was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303 (d).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to submit 
the claim.  

In order to establish service connection for the claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a).  
Additional disability resulting from aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310 (a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513 (1995); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of any 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board assures the veteran it has thoroughly reviewed all 
the evidence in the claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218, F.3d 1378, 1380 (Fed. Cir. 2000).  
(The Board must also review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current ankle disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The service treatment records are devoid of complaints and 
findings indicative of the presence of a right ankle 
disability.  The veteran did not first refer to problems with 
the right ankle until years following service discharge.  At 
the time of examination of the joints by VA in January 2005, 
it was noted the entire claims file was reviewed by the 
examiner.  The veteran complained that while in service he 
had swelling of the ankles.  He stated he had never been told 
"what causes the pain and swelling in his ankles and nobody 
has been able to diagnose that."  He had never had surgery 
involving the ankles.  The examiner stated the current 
examination of the ankles was essentially normal.  The 
examiner expressed the opinion that there was "no intrinsic 
disease of the ankles that were related to his left knee 
impairment."  A diagnosis was made of chronic sprain 
involving the right and left ankles.  There is no medical 
opinion of record attributing any current right ankle 
disorder to service or to any service connected disability.  
The Board notes that the veteran's silence as to right ankle 
problems for years following service constitutes negative 
evidence.  The probative evidence is against the claim based 
on continuity of symptomatology, as well as against the claim 
based on any causal relationship between any current right 
ankle disorder and the veteran's service-connected 
disabilities and treatment therefore.  See Maxson v. Gober, 
230 F.3d, 1330, 1333 (Fed. Cir. 2000).  Accordingly, service 
connection for a right ankle disability is denied under any 
theory, whether direct, secondary, or presumptively.

     Whether new and material evidence has been received to 
reopen a previously
      denied claim of entitlement to service connection for 
rheumatoid arthritis.

Generally, a claim which has been denied in an unappealed RO 
decision or in an appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  

In Hodge v. West, 155 F 3d. 156 (Fed. Cir. 1998,) the U. S. 
Court of Appeals for the Federal Circuit noted that not every 
piece of new evidence is "material," but  that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not actually alter a 
rating decision.  Id., 155 F.3d at 1363.  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise been 
associated with the claims folder since the last final 
decisions with regard to the disabilities at issue.  All new 
evidence is presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

With regard to rheumatoid arthritis, at the time of the April 
1988 rating decision, it was indicated that rheumatoid 
arthritis had not been shown during service or to a 
compensable degree within one year following service 
discharge.  Reference was made to a VA outpatient visit on 
one occasion in 1987 at which time there was a positive 
rheumatoid factor.  This was a time many years following 
service discharge.

The evidence added to the record since the 1988 rating 
decision includes VA treatment records and private medical 
records pertaining primarily to treatment and evaluation for 
a number of disabilities.  Upon careful review of the 
evidence pertaining to the claim, the Board concludes that 
new and material evidence sufficient to reopen a claim with 
regard to rheumatoid arthritis has not been submitted.  The 
evidence added to the record since the 1988 rating decision 
does not include any competent evidence showing the presence 
of rheumatoid arthritis attributable to the veteran's active 
service under any theory.  In sum, none of the evidence added 
to the record since 1988 relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for rheumatoid arthritis.  The veterans' 
assertions of rheumatoid arthritis have previously been 
voiced and been considered by the RO; the current assertions 
of rheumatoid arthritis and service are therefore cumulative 
in nature.  None of the evidence added to the record since 
the 1988 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
rheumatoid arthritis.  Accordingly, the claim with regard to 
this issue is not reopened.  

Left Ankle Disability

In a decision dated in November 1988, in pertinent part, the 
Board denied service connection for a left ankle disability 
oh the basis that there was no showing that the veteran had a 
left ankle disorder causally related to any incident in 
service or to a service-connected disability.  It was noted 
that service medical records reflected treatment for joint 
pain complaints from time to time, but the symptoms were most 
often associated with acute football injuries rather than 
evidence of a chronic arthritic disease process.  It was not 
until about one decade after service that the post service 
evidence first showed findings of arthritis.  This is a time 
too remote from the time of service to be related thereto.  

The evidence obtained since the time of the 1988 Board 
decision includes the veteran's assertions that his left 
ankle disability is attributable to his active service, to 
include his service-connected left knee disability and/or his 
service-connected right foot disabilities.  The evidence 
added to the record includes numerous VA treatment records 
and private medical records.  These do not reflect any 
medical opinion attributing any current left ankle disability 
to the veteran's active service, or to his service-connected 
disabilities.  The post service evidence includes the report 
of the January 2005 joints examination accorded the veteran 
by VA.  At that time the examiner indicated that current 
ankle examination was essentially normal.  The examiner 
expressed the opinion that there was no intrinsic disease of 
the ankles that would be related to the veteran's service-
connected left knee disability.  This opinion is clearly 
against the veteran's claim.  He has submitted no medical 
evidence supporting his assertion of a causal connection.  
Accordingly, none of the evidence added to the file since the 
November 1988 Board decision is new and material for the 
purpose of reopening the claim of entitlement to service 
connection for a chronic left ankle disability.  Therefore, 
the claim is not reopened.

New and Material Evidence with Regard to Service Connection
 for a Low Back Disability.

With regard to the claim for a low back disorder, this was 
also denied by the Board in its November 1988 decision.  At 
that time it was indicated that the evidence of record 
revealed no back pathology.  It was stated that back range of 
motion was generally within normal limits on clinical 
examinations and radiographic studies showed no back 
abnormalities.

Evidence submitted subsequent thereto does show the presence 
of a low back disability.  The Board finds the medical 
evidence showing the presence of a low back disability is new 
and material as it was not previously before agency decision 
makers and it speaks to the critical facts and etiology of 
any current low back disability.  As such, the previously 
denied claim with regard to a low back disorder is reopened 
and will be addressed in the REMAND portion of the decision 
below.  


ORDER

Service connection for a chronic right ankle disability is 
denied.

The application to reopen the claim of entitlement to service 
connection for chronic left ankle disability is denied.

The application to reopen the claim of entitlement to service 
connection for rheumatoid arthritis is denied.  

The application to reopen the claim of entitlement to service 
connection for a chronic low back disability is granted.  To 
this extent, this portion of the appeal is allowed.  

REMAND

With regard to the low back disability, at the time of joints 
examination by VA in January 2005, the examiner made a 
pertinent diagnosis of degenerative disc disease of the 
lumbar spine.  The examiner opined that the veteran exhibited 
no unusual gait disturbance that would account for his lumbar 
spine pain.  The examiner opined that it was less likely than 
not that the veteran's current lumbar spine disorder was 
secondary to his service-connected right big toe injury 
residuals and degenerative changes.  However, the examiner 
did not address the question of whether the current lumbar 
spine disorder might be attributable in some way to the 
veteran's service connected left knee disability.  The Board 
believes that an examination should be provided with an 
opinion as to whether or not there is a causal relationship 
between the veteran's lumbar spine disability and his 
service-connected left knee disorder.  

With regard to the left knee disability itself, the veteran 
and his representative have complained that the veteran has 
increased symptoms.  They also assert that the knee 
symptomatology imposes functional limitations affecting his 
ability to work and requiring him to use assistive devices 
such as knee braces and a cane.  It was noted at the time of 
an April 2007 examination that the veteran was currently 
employed at the Postal Service as a sorting clerk.  It was 
reported that he was planning to retire at the end of 2007.

The representative has referred to functional impairment both 
industrially and socially.  In Vazquez-Flores v. Peake, 21 
Vet. App. 37 (29008), the Court required more notice with 
regard to an increased rating claim than has been accorded 
the veteran thus far in this case.  The veteran has not been 
provided with general notice of the criteria necessary for 
entitlement to a higher disability rating, and he has not 
been asked to provide information with regard to the impact 
the worsening of his left knee disability has on his 
employment and daily life.  It is not clear whether he was 
forced to retire because of the severity of his left knee 
disability or whether he retired primarily because of age.

Accordingly, in view of the foregoing, this portion of the 
case is REMANDED for the following actions:  

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his claim for an increased 
rating.  He should be told to provide, or 
ask the Secretary of VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
left knee disability and the impact that 
worsening has on his employment and daily 
life.  He should also be informed of the 
criteria necessary for entitlement to a 
higher disability rating.  He should 
further be told that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, based on the nature of 
the symptoms of the conditions for which 
disability compensation is being sought, 
their severity and duration and their 
impact upon his employment and daily 
life.

2.  The veteran should then be afforded 
an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the severity 
and impact on the veteran's daily life of 
his left knee symptomatology.  Any 
indicated necessary studies are to be 
accomplished.  The examiner should 
express an opinion as to the severity of 
the veteran's left knee disability.   The 
examiner should also be provided with the 
claims folder and be instructed to review 
all pertinent records.  He or she should 
then state, whether it is as likely as 
not that any current low back disability 
had its onset during service or is 
causally related to the veteran's 
service-connected disabilities, to 
include his left knee disability.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity for response.  

Subsequent to current appellate procedures, the case should 
be returned to the Board for further appellate consideration 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted of the claims 
being remanded.  No further action is required of the veteran 
until he receives further notice.  He is advised of the need 
to report for any scheduled examination, because failure to 
do so without good cause could result in a denial of his 
claims.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals  or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183 
§ 707 (a), (b), Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 51009B, 7112).  


                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


